Motion by appellant for a stay, pending appeal, denied. The trial should he held without further delay. Motion by appellant to dispense with printing, granted. The appeal will be heard on the printed appeal record heretofore filed with this court on the prior appeal, on the original additional papers and on appellant’s and respondent’s typewritten briefs, which shall include a copy of the opinion, if any, of the court below. The appellant and respondent are directed to file six copies of their typewritten briefs and to serve one copy on each other. Ughetta, Acting P. J., Kleinfeld, Christ, Hill and Rabin, JJ., concur.